Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-20 are pending.

                                                    Claimed benefit   
Applicant’s claim for the benefit of a prior-filed application 62650611 filed 3/30/2018 under 35 U.S.C. 119(e) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed non-provisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_2ae60_3d5"35 U.S.C. 112(a) or the first paragraph of  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#d0e302824"pre-AIA  35 U.S.C. 112 , except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc ., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. 6265611 fails to provide adequate support or enablement in the manner provided by  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_2ae60_3d5"35 U.S.C. 112(a) or  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#d0e302804"pre-AIA  35 U.S.C. 112 , first paragraph for one or more claims of this application. The provisional application 6265611 fails to provide support for forming insoluble native collagen fiber, using decellularized tissue powder and enzymatically dissociating the collage fiber set forth in instant claim 1.  Thus, the effective filing date of the claimed invention is 4/1/2019 (the filing date of this application). 
	

                      IDS 
The references cited in the information disclosure statement (IDS) filed 9/12/2020, the IDS filed 9/15/2020, the IDS files 10/7/2020, and the IDS filed 1/13/2021 have been considered by Examiner.    
                  Restriction and election

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-6, drawn to a method of producing an insoluble native collagen fibers which is prepared from a decellularized tissue powder, classified in CPC C07K 1/14, A61K 38/014.
Group II, claims 7-20, drawn to the produced “insoluble native collagen fibers” (claims 7-8) and a cell aggregate comprising said “insoluble native collagen fibers” (claims 9-20), classified in CPC C07K 14/78, A61K 38/014.

The inventions are independent or distinct, each from the other because:
Inventions I and II  are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, insoluble native collagen fiber can be directly separated from naturally occurring tissue containing collagen without involving decellularizing the tissue thereof.   
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	                  Species election
This application contains claims directed to the following patentably distinct species:

 The species are independent or distinct because they differ from one another in genetics, cell biology and in cellular structures and functions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
( c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Applicant’s representative Richard A. Sutkus on 11/9/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 with the elected species “skin” from claim 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-20 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
As indicated above, claims 57-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-6 and the elected species (“skin” tissue from claim 6) are under examination.  


                                 Objection to claims
In claim 1, “colleen fiber” (line 3, claim1) should be changed to “collagen fiber”.
In line 7 of claim 1, “…bundle of insoluble collagen fibers” should be changed to “…bundle of the insoluble collagen fibers” because the “insoluble collagen fibers” have been set forth at line 5 before line 7.  
In claim 1, “…isolating insoluble native collagen …” (last line of claim 1) should be changed to “…and isolating the insoluble native collagen…” because the conjunctions term “and” is required for connecting the step of “enzymatically dissociating …” (lines 6-8, claim 1) with the step “isolating insoluble native collagen ….” (last line, claim 1).   
In claim 3, the comma “,” between “acidic” and “salt” should be deleted to clearly reflect that the “acidic” together with “salt” describe the “solution” at line 1 of claim 3. It is noted that there is no the comma “,” recited in the phrase “the basic salt solution” (line 2, claim 3).

              
Claim rejection -35 USC §103(a)	
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
          (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
             1. Determining the scope and contents of the prior art.
 2. Ascertaining the differences between the prior art and the claims at issue.
 3. Resolving the level of ordinary skill in the pertinent art.
       4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	 Claim interpretation;	The term ‘additive” in the recitation “…insoluble collagen fiber additive…” (claim 1) is given broadest reasonable interpretation as encompassing a “biomaterial’, “composition” or “formulation”.  Thus, the following rejections are applicable. 
        [1] Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being obvious over US20120134949 (‘949)  in view of US 20180303970 (‘970), US20130190479 (‘479), Poornejad et al. (Ref “V”, cited in PTO-892), Jaswir et al. (Ref “W”, cited in PTO-892), US Pat. No.5840848 (‘848), US20130123468 (‘468) and US20180133369 (‘369).

‘949 teach a method of producing polymeric collagen (PC) biomaterial wherein PC is isolated from tissue ([0001]; abstract, lines 3-4 and 9-10, ‘949) wherein the biomaterial reads on instant “additive” (claim 1), and wherein the polymeric collagen is insoluble (claim 1) and the polymeric collagen is in native form (claim 1) such as types I, II and III collagen wherein native collagen fiber are cross-linked (in its native form) and organized into fibrils ([0029], lines 16-10; and [0030], ‘949). The resultant biomaterial comprises cross-linked aligned collagen fibers ([0083], lines 10-11, ‘949.
It is noted that applicant’s specification at [0011] sets forth that the insoluble native collagen fibers include collagen types I,  II and III  wherein insoluble native collagen fibers can be cross-linked. The sample of collagen-containing tissue is fragmented into a powder which is applied to instant “tissue powder” (claim 1) which increases the surface area of the sample and acids ([0032], lines 2-3; and [0033], lines 1-2 and 9, ‘949). 
	The method of ‘949 comprises depleting calcium from the collagen containing tissue followed by soaking or dispersing the collagen tissue sample in an acid solution  having pH 1 to 4 ([0011]-[0012]; and [0043], line 1-4, ‘949) or in a citrate (salt form of critic acid) buffer ([0037], lines 1-3, ‘949) as applied to instant step “soaking decellularized tissue powder …in acid salt solution” (claim 1).
	It is noted herein that the obviousness of using decellularized tissue is set forth in the following section. 
 	Also, ‘949 teaches purified aggregated /insoluble polymeric collagen after neutralizing the polymeric collagen suspension and aggregating the collagen thereof ([0020], [0019]; and [0009], lines 1-2, ‘949), as  applied to instant step “isolating insoluble native collagen fiber …” (claim 1).
 	‘949 does not expressly teach “decellularized tissue powder” in one place and step of enzymatically dissociating the insoluble collagen fiber material in claim 1.
	However, ‘949 has taught that the aggregated polymeric collagen can be acellular ([0131], lines 1-2, ‘949), suggesting that the collagen-containing tissue (from which collagen fiber biomaterial is prepared) is decellularized (claim 1). In addition, ‘949 has taught collagen-containing tissue is fragmented into a powder form (see above corresponding discussion). 
Furthermore, in addition to the above-discussed ‘949 teaching as to the powder form of tissue (that contains collagen) and polymeric collagen may be acellular, it has been known in the collagen art (‘970) that the insoluble collagen fiber (see Figure 2A, ‘970) can be prepared from decellularized porcine skin powder which reads on “decellularized tissue powder” of claim 1, and “decellularized ground skin”, elected species of claim 6 (see [0013], lines 1-4, ‘970), wherein the powder is prepared after cellularization by lyophilization of decellularized skin followed by pulverization ([0096], ‘970), and wherein the fiber has about [Symbol font/0xB3] 75 [Symbol font/0x6D]m –about [Symbol font/0xA3] 800 [Symbol font/0x6D]m in length which encompasses about 700 length [Symbol font/0x6D]m ([0061], line 29, ‘970) as applied to average length of about 100[Symbol font/0x6D]m to about 3 mm (claim 5). It is noted that ‘949 has disclosed that insoluble collagen fibers has about 100 [Symbol font/0x6D]m in diameter ([0075], ‘949) as applied to the fibers have an average diameter of about 1 [Symbol font/0x6D]m to about 200 [Symbol font/0x6D]m (claim 5). 
Accordingly, the closely related art ( ‘479) teaches the insoluble collagen fibers can be obtained by grinding the dermis layer of a porcine skin (which is common subject matter of ‘970), solubilizing ground dermis by sodium hydroxide of 3% (equal to about 0.75 M NaOH) followed by using sodium chloride of 5% (equal to  about 0.86 M NaCl) to precipitate collagen product ([0134], lines 1-7 and 11-13, ‘479)  wherein it has been known that NaOH effectively reduces the residual DNA while effectively removes of cells (p.526, left col., lines 2-8, Poornejad) wherein NaOH-treated tissue (for de-cellularization) is the optimum platform (p.529, claim 1). 
Since it has also been known that when soaking in NaOH solution, collagen structure swelling occurs so as to allow non-collagenous substances which initially entrapped within collagen matrix easily release (advantage) (p.18849, right col., last para, lines 17-21, Jaswir) while NaCl treatment can enhance opening of collagen structure and facilitate swelling (p.18852, right col., last para, lines 6-8, Jaswir), it is obvious to use NaOH and NaCl together with corresponding appropriate concentrations. Here, said “swelling” and “opening” of collagen structure is within scope of “loosen” in the limitation “…to loosen the fibrous structure ...” (claim 1).  
Thus, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to prepare  decellularized tissue (e.g., skin) powder for making desired collagen fibers wherein the powder form allows for facilitating permeation of acids in the subsequent step of ‘949 (see above) with reasonable expectation of success.

	Regarding the “enzymatically dissociating the insoluble collagen fiber” (claim 1), ‘949 has taught to deplete calcium from the collagen tissue sample which leads to eliminating the calcium bridges; once these calcium bridges are broken, the collagen polymer fibrils are released from non-collagen proteins, wherein the non-collagen proteins, such as proteoglycans, are bound to collagen fibers by said calcium bridges (see [0034]-[0035], ‘949) wherein said “released” has similar meaning of instant “dissociating..” in claim 1. These suggest that removal of non-collagen protein “proteoglycans” causes depleting calcium bridge.
	Accordingly, the relative art (‘848) provides the nexus between treatment of collagen material with “pepsin” enzyme and removing unwanted non-collagen protein “proteoglycans” through teaching an improved process for extracting and removing proteoglycans from native collagen-containing tissues using protease such as “pepsin”  (claims 1, 2) so as to separate soluble proteoglycans from the insoluble collagen (col.5, lines 14-22 and 25, ‘848); wherein pepsin is active in acidic condition (col.6, lines 27-28, ‘848), suggesting that the pepsin is directly applicable to the acidic treatment step of ‘949.  Additionally,  the reference ‘848 teaches a slurry formed by dissolving powder of collagen tissue in a buffer solution and adding protease such as “pepsin” to the slurry (claim 1) (col. 7, lines 19-21 and 25-28, ‘848).  Thus, it is obvious to use the pepsin enzyme in the slurry comprising pepsin (‘848) in the method (‘949) for making insoluble polymeric collagen fiber composition. It is noted that the pepsin enzyme is active under acid condition (col.5, lines 59-66, ‘848) while the calcium depletion (‘949) treatment of collagen tissue includes dispersing treated tissue sample in acid solution to disrupt non-covalent binding to allow collagen sample swells (see ref claim 6 of ‘949; and [0043], lines 5-8, ‘949) wherein said swells is within breadth of loosening collage fibrous structure. 
468) provides the additional motivation of “enzymatically dissociating the insoluble collagen fiber… to a degree that bundle of insoluble collagen fibers are loosen…” (claim 1), i.e., ‘468 has taught that  acidic extraction of native collagen (such as type II) collagen with acidic solution of “pepsin” enzyme (claims 1, 2), and that the pepsin enzyme affects a shape of the collagen, e.g., a three-dimensional shape of collagen structure is loosened or deformed (see [0007], lines 3-8; and [0008], lines 1-3, ‘468), as applied to instant “an amount of time effective to loosen the fibrous structure” (claim 1, line 4) and “enzymatically dissociating ...to a degree that bundle of insoluble collagen fiber are loosened…” (claim 1, lines 6-7). Upon reading ‘949, ‘848 and ‘468, one skilled in the art would have readily known that loosening the collagen fibril structure would allow non-collagen components (e.g., proteoglycans) to be released out from the collagen fibers via depleting calcium bridges through which proteoglycans are bound to collagen containing tissue ([0034]-[0036], ‘949).

	Regarding the bundle of insoluble collagen fiber (line 7, claim 1), it has been well known in the collagen fiber art (‘369) that native collagen fibrils often have a linear arrangement with collagen defined as a porous network or linear bundles interspaced with cavities ([0020], lines 4-6,‘369), and that collagen is arranged in hierarchical levels in which  triple-helix collagen polypeptide chains unites into fibrils, fibers (primary bundles), fascicles (secondary bundles), tertiary bundles ([0060], lines 16-20, ‘369). Thus, the above-discussed ‘468 teaching that “three-dimensional shape of collagen structure is loosened” (‘468) is applicable to the limitation “enzymatically dissociating ... to a degree that bundle of insoluble collagen fiber are loosened…” of instant claim 1. Regarding “with minimal  generation of collagen fibril” (claim 1), ‘949  has taught to obtained polymeric collagen biomaterial containing the insoluble collagen fiber (see above), and it has been known that the collagen fibers can be readily regenerated by pulverization from  a fibrils dispersion ([0171], lines 6-8, ‘479) wherein insoluble collagen fiber has advantages, e.g.,  it is a biological component and thus highly safe, not cause an immunoreaction ([0003], lines 1-4, ‘479). 
	Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to enzymatically dissociate the insoluble collagen fibers thereby loosening the collagen three-dimensional architecture of insoluble collagen fiber and to minimizing collagen fibril content in order to effectively removing unwanted non-collagen components such as proteoglycans and producing desired insoluble  collagen fibers due to said “advantages” (see above) with reasonable expectation of success. 

	As far as the limitation “…an amount of time effective to loosen…” (claim 1) is concerned, the prior art has suggested loosening collagen structure (such as type I and II) for about 12 to about 72 hrs using protease  “pepsin” containing acidic solution (col.6, lines 7-20, 848) which is applicable to the instant limitation of claim 1.
collagen tissue sample contains little or no inter-fibrillar ([0028], lines 2-3; and [0043], last 3 lines,‘949),  as applied to this limitation. It is noted that the boundaries of the relative term “minimal” is not clearly delineated (see above 112(b) rejection); and thus, the prior art teaching is applicable herein.
	Therefore, the combination of the reference’s teachings renders the claims 1, 2, 5 and 6  prima facie obvious. 

	Regarding claim 4, ‘949 teaches that the polymeric collagen product is insoluble and comprises aligned strands of collagen fibers ([0029], lines 5-6, ‘949) and that said polymeric collagen is purified/separated from dispersing  the aggregated collagen in an acid solution to produce a suspension of polymeric collagen and then neutralizing the suspension at low temperature without aggregating the polymeric collagen ([0019]-[0020], ‘949) whilst monomeric collagen remain in solution (i.e., soluble collagen, claim 4) and non-collagen proteins (claim 4) also remain in solution ([0058], ‘949) wherein aggregated form (fibril) collagen can be separated out from solution by any convenient techniques such as manually lifted out of the suspension with stirring rod ([0059], lines 1-5 and [0096], ‘949). Thus, claim 4 is obvious over the prior art teaching. 
Therefore, the combination of the reference’s teachings renders the claims prima facie obvious. 

        [2] Claim 3 is rejected under 35 U.S.C. 103 as being obvious over US20120134949 (‘949)  in view of US 20180303970 (‘970), US20130190479 (‘479), Poornejad et al. (Ref “V”, cited in PTO-892), Jaswir et al. (Ref “W”, cited in PTO-892), US Pat. No.5840848 (‘848), US20130123468 (‘468) and US20180133369 (‘369) as applied to claim 1 from which claim 3 depends, and further in view of Hashemi et al. (Ref “U” cited in PTO-892).
	The teaching of claim 1 by  the cited references ‘949, ‘970, ‘479, Poornejad, Jaswir, ‘848, ‘468 and ‘369  has  been set forth above, 
	The cited references do not expressly teach basic salt solution includes 1M NaOH and 1M NaCl for removing nucleic acid (claim 3).
	 However, ‘479 teaches that the insoluble collagen fibers (which is the common subject matter of ‘949, ‘970 and ‘468) can be obtained by grinding the dermis layer of a porcine skin, solubilizing ground dermis by sodium hydroxide of 3% (equal to about 0.75 M NaOH) followed by using sodium chloride of 5% (equal to  about 0.86 M NaCl) to precipitate collagen product ([0134], lines 1-7 and 11-13, ‘479).
Moreover, the prior art (Hashemi) has suggested using 1M NaOH and 1M NaCl to decellularize skin tissue (which is the common subject matter of ‘970, ‘479) from which composition containing collagen fibers is obtained (p.206, left col., 2nd para; p.207, right col., 
Furthermore, it has been known in the relative art (Jaswir) that treatment of collagen-containing material with NaOH results in collagen structure swelling which would allow easily release of  non-collagenous substances which initially entrapped within collagen matrix (advantage) (see p.18849, right col., last para, lines 17-21, Jaswir) while the NaCl treatment can enhance opening of collagen structure and facilitate swelling (p.18852, right  col., last para, lines 6-8, Jaswir). Thus, this action of NaOH together with NaCl would have been beneficial  for producing desired collagen fiber composition. Thus, it would have been prime facie obvious for one skilled in the art to work out the concentrations of “1 M” for NaOH and NaCl, which is an “optimum” concentration per MPEP, in view of the teaching of ‘479 regarding obtaining insoluble collagen fibers by treating porcine skin (a collagen containing tissue) with 0.75 M NaOH/0.86 M NaCl and the teaching of Hashemi regarding 1M NaOH/1m NaCl for preparing decellularized skin (see above discussion). Said “optimum” concentration can be worked out by routine experimentation by one skilled in the art per MPEP to arrive at the subject matter of claim 23. Therefore, claim 23 is prima facie obvious over the combined teachings of the cited references. 

                                                  Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel  W. Liu/
Examiner, Art Unit 1656
November 15, 2021	
/SCARLETT Y GOON/QAS, Art Unit 1600